Citation Nr: 1338980	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for hypertension.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The Board remanded the instant claim in February 2012 for further development.;  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that service connection is warranted for hypertension.  It has been raised that the hypertension may be secondary to his service-connected diabetes mellitus, type II, or in the alternative, to his arteriosclerotic heart disease.  

The Board remanded the claim in February 2012 to provide the Veteran with the requirements of what is necessary to determine secondary service connection.  An opinion was also requested to determine whether it was least as likely as not whether the Veteran's hypertension is due to or aggravated by his service-connected arteriosclerotic heart disease.  

The Veteran underwent VA examination in February 2012.  He was diagnosed with atherosclerotic cardiovascular heart disease, hypertensive heart disease, and essential hypertension.  The examiner did not provide the etiology for either of the diagnosed atherosclerotic cardiovascular heart disease (ASCHD) or the essential hypertension.  However, the examiner did indicate in his opinion, that it was less likely than not that the Veteran's essential hypertension was due to or aggravated by ASCHD.  He gave no rationale for this finding, but otherwise stated that it was due to the normal progression of the hypertension.  It is not clear as to what is due to the normal progression of the hypertension.  Additionally, the examiner stated that he had reviewed the claims folder.  A review of the claims folder also showed that the Veteran had been diagnosed with pulmonary hypertension on more than one occasion.  The examiner did not make a distinction between the diagnosis of pulmonary hypertension and his diagnosis of essential hypertension.  The VA examination report does not contain sufficient detail and is considered inadequate for rating purposes. See 38 C.F.R. § 4.2  (2012). 

Further, the Veteran still claimed that his hypertension was due to or aggravated by his service-connected diabetes mellitus, type II.  Although the examiner was not asked to address this claim, it is important to note that the Veteran asserts that his hypertension was not diagnosed prior to his diabetes mellitus, type II, and in a prior opinion, the issue of aggravation was not addressed as to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran's claims folder should be referred to the VA examiner who conducted the February 2012 VA examination and ask him to provide an addendum.  If he is not available, another VA examination should be performed.  After a complete and thorough review of the entire claims folder, the examiner must provide an opinion, with rationale, regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to or aggravated by his service-connected ASCHD or diabetes mellitus, type II.  All pertinent evidence should be discussed, including the private treatment records diagnosing pulmonary hypertension and the Veteran's statements/contentions in support of his claim.  The examiner should differentiate and explain the difference between essential hypertension and pulmonary hypertension, explain which type of hypertension the Veteran has, or if he has both, and whether the hypertension is due to or aggravated by either the service-connected ASCHD or diabetes mellitus, type II.  The examiner, at his or her discretion, may order a second examination of the Veteran.  In such case, the claims folder must be provided to the examiner in connection with the examination and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's hypertension.  The examiner should then provide an answer to the aforementioned question.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After completion of the above, if the issue on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered. The Veteran should be given the opportunity to respond to the SSOC.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


